Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
March 16, 2021.




                                        In The

                        Fourteenth Court of Appeals

                                  NO. 14-21-00039-CR



                  IN RE BRADLEY JARED BARTON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1206429

                          MEMORANDUM OPINION

      January 15, 2021, relator Bradley Jared Barton filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator asks this court to compel the Honorable Nikita Harmon, presiding
judge of the 176th District Court of Harris County, to rescind the December 7, 2010
order granting the State’s motion to restrict relator’s privileges.
      On January 26, 2021, the court issued an order advising relator that his petition
does not comply with the Texas Rules of Appellate Procedure and providing notice
that the court would dismiss the petition if the deficiencies were not cured. See In
re Barton, No. 14-21-00039-CR (Tex. App.―Houston [14th Dist.] Jan. 26, 2021,
order). Specifically, we explained to relator that his petition did not include (1) a
certification that every factual statement in the petition is supported by competent
evidence in the appendix or record; (2) a certified or sworn copy of every document
that is material to the relator’s claim for relief and that was filed in any underlying
proceeding; or (3) an authenticated transcript of any relevant testimony from any
underlying proceeding, including exhibits offered into evidence, or a statement that
no testimony was adduced in connection with the matter complained of. Id. (citing
Tex. R. App. P. 52.3(j), 52.7(a)(1), 52.7(a)(2)).

      Relator has not cured the deficiencies. Relator has not included the required
certification under Rule 52.3(j). See Tex. R. App. P. 52.3(j). Nor has relator
provided a certified or sworn copy of every document that is material to the relator’s
claim for relief and that was filed in any underlying proceeding or any authenticated
transcript of any relevant testimony from any underlying proceeding, including
exhibits offered into evidence, or a statement that no testimony was adduced in
connection with the matter complained of. See id. 52.7(a)(1), 52.7(a)(2).

      Because relator’s petition does not comply with the Texas Rules of Appellate
Procedure, it is dismissed without prejudice to refiling.



                                   PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                          2